Citation Nr: 1759838	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-20 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of depressive disorder, currently evaluated as 30 percent disabling.

2.  Evaluation of right knee degenerative arthritis, which is currently evaluated as 10 percent disabling.

3.  Evaluation of left knee degenerative arthritis, which is currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Board has reviewed the findings from the Veteran's most recent April 2011 VA examination for his bilateral knee disabilities and sees that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether range-of-motion testing was conducted on weight-bearing or nonweight-bearing; and, while the examination specified that range of motion remained the same both on active and passive on repeat use, the documented range of motion did not specify if it was for passive or active, or both.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Additionally, the Board notes that it has been over six years since the examination.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Remand is also warranted to afford the Veteran a new VA mental disorders examination, because the evidence suggests a possible increase in severity of his depressive disorder since his April 2011 VA examination.  While the Board is not required to direct a new examination simply due to the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  See VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Given the Veteran's continued assertion that his service-connected depressive order has worsened, and in light of the amount of time since his April 2011 VA examination and the possible increase in severity, reexamination is needed to fully and fairly evaluate the conditions on appeal.

Additionally, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's increased rating claims and must be deferred pending resolution of these claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for another VA compensation examination reassessing the severity of his bilateral knee disability.  The claim file, including a copy of this remand, must be made available to the examiner for review of the history of this disability.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:

(a)  Determine the current severity of the Veteran's service-connected degenerative arthritis of the knees, including an analysis of any additional disability due to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is objectively recorded.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  The examiner is further asked to comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his bilateral knee degenerative arthritis.

The examiner must provide complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  After receiving all additional treatment records, schedule the Veteran for another VA compensation examination reassessing the severity of his depressive disorder.  The claim file, including a copy of this remand, must be made available to the examiner for review of the history of this disability.  All pertinent symptoms and findings must be reported in detail.

The examiner is further asked to comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his service-connected depressive disorder.

The examiner must provide a complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

4.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

5.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, or are not granted to the Veteran's satisfaction, send the Veteran and his representative an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




